Title: To Thomas Jefferson from Jonathan E. Robinson, 18 January 1808
From: Robinson, Jonathan E.,Witherell, James
To: Jefferson, Thomas


                  
                     Sir
                     
                     Washington 18th Jany. 1808
                  
                  Mr Micah J Lyman the post Master in Bennington was appointed to that office I believe in 1798 under the Administration of John Adams   to the Citizens of that town and its Vicinity the Appointment then was extreemely disgusting and that because he was a Man Most Intollerant in his political Sentiments Ever since repeated Efforts have been made by them for his removal but hither to unsuccessfull. so disgusting was this Man to the community that in 1806 more than Seventy of the Representatives of the General Assembly united in Recommending his removal and in strong terms requested their Senators and Representatives to use their Endeavours for that purpose—I do not say that he has been Guilty of Malfeasance in his Office because it is a thing in its Nature difficult to prove if true But I say that the Republicans have not Confidence in him and are frequently oblidged to send their Letters and communications to the next or distant post offices fearing least they should be either Opened or wholly Suppressed—The fact is that he has hither to been and still continues to be most Violently Oposed to the present Administration.
                  In July 1807 the Citizens of Bennington met to express their Indignant feelings at the flagrant Insult On our National flag in the Case of the Cheasepeak accompanied by the Murder of our Citizens both parties attended, Resolutions were Reported expressive of our Indignation and of our unshaken Confidence in the Cheif Magistrate of our Country to these Resolutions Mr Lyman Refused his Vote altho adopted by the candid part of both parties he has at various times made Severe remarks on that Administration that has continued him in office I believe him to have been very Officious in distributing News papers Teaming with abuse of the best men and Measures of our Country—Indeed he is considered by the Republicans as a Man So hostile to that System of Goverment which has been administered for the last Six years   I do therefore Earnestly Solicit in behalf of my fellow Citizens that he mabe removed from office and some firm and decided freind to goverment placed there in—
                  
                     Jonathan Robinson
                     
                  
                  
                     Sir
                     
                     having frequently heard the Complaints of the people in the district I represent respecting the said Lymans being continued as post Master in Bennington And possesing the knowledge of many of the Facts as above related and fully believing them to be Substantialy True I consider it my duty to unite in Soliciting his Removal
                  
                  
                     James Witherell 
                     
                  
               